--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS AGREEMENT made the 9th day of February, 2012

AMONG:

Robert McAllister
Suite 205 171 Commercial Drive
Kelowna, BC V1X 7W2
Fax 250 765 6412


(herein called the “Lender”)

OF THE FIRST PART

AND:

ENERTOPIA CORP., of
950 – 1130 West Pender Street,
Vancouver BC V6E 4A4,
Fax 604 602 1625


(herein called the “Company”)

OF THE SECOND PART

WHEREAS:

A.                                          This Loan Agreement (the “Loan
Agreement”) is entered into this date by and between the Lender and the Company
for up to three months.

B.                                           The purpose of this Loan Agreement
is to set out terms of the arrangement by which Lender agrees to make a loan of
CAD$50,000 (“Loan”) available to the Company.

1.                                           DEFINITIONS

1.1                                           “Indebtedness” means all loans and
advances made or which may be made by the Lender to the Company and Interest
thereon and all costs, charges and expenses of or incurred by the Lender in
connection with any Securities and in connection with any property covered by or
comprised in the Securities, whether in protecting, preserving, realizing or
collecting any Securities or property aforesaid or attempting so to do or
otherwise and all other obligations and liabilities, present or future, direct
or indirect, absolute or contingent, mature or not, of the Company to the Lender
arising under or by virtue of this Agreement, the Securities or otherwise
howsoever.

1.2                                           “Interest” will be at 10%.

1.3                                           “Principal” means the aggregate
principal amount of money loaned to the Company by the Lender of CAD$50,000
dollars.

--------------------------------------------------------------------------------

- 2 -

1.4                                           “Securities” means the securities
referred to in Article 3 or any renewal thereof or substitution therefore.

2.                                           TERMS OF THE LOAN

2.1                                           The Lender will lend to the
Company, and the Company will borrow from the Lender by way of one advance to be
evidenced by a promissory note in the form attached hereto as Schedule “A”, the
Principal sum of fifty thousand dollars (CAD) subject to the terms and
conditions of this Agreement and the Securities.

2.2                                           For value received, Company
promises to pay to Lender on the first annual anniversary of the date of this
Loan Agreement (the “Maturity Date”) the amount of the Principal which has been
advanced hereunder and remains outstanding from the date of funding.

2.3                                           Notwithstanding the above the
Company may repay at any time any or all of the Principal then outstanding and
accrued and unpaid Interest on giving 20 days notice to the Lender. In this
event the Company may elect to repay the Principal at any time in advance of the
Maturity Date.

3.                                           SECURITY FOR THE LOAN

3.1                                           The loan shall be unsecured.

4.                                           AFFIRMATIVE COVENANTS OF THE
COMPANY

4.1                                           At all times while any Principal
or Interest on the Loan is outstanding, the Company will:

  (a)

maintain the properties and assets being the subject of the Securities in good
repair;

        (b)

keep true records and books of account in which full, true and correct entries
will be made in accordance with generally accepted accounting principles
consistently applied throughout the period involved, and maintain adequate
accounts and reserves for all taxes, including taxes on income and profits, all
depreciation and amortization of his properties and assets and all such other
reserves for contingencies as would normally be required in accordance with
generally accepted accounting principles;

        (c)

permit any representative of the Lender to visit and inspect the properties
charged by the Securities and to examine the Company’s books, records, leases
and other documents relating thereto and to enquire from time to time as to
particulars of any of the foregoing, all at such times and so often as may
reasonably be requested; and

        (d)

forthwith upon request of the Lender execute and deliver to the Lender all such
further and other mortgages, deeds, documents, matters, acts, things and
insurances in law (collectively, the “Ancillary Items”) for the purpose of
record orotherwise which the Lender may reasonably require to perfect the
intentions and provisions of this Agreement; provided that the Company will not
be obligated to execute and deliver any Ancillary Items where the execution and
delivery of such Ancillary Items would breach the terms and conditions of any
lease of real property existing on the date hereof to which the Company is a
party.


--------------------------------------------------------------------------------

- 3 -

5.                                           DEFAULT

5.1                                           Default by the Company. The
occurrence of one or more of the following events shall constitute an “event of
default”, namely:

  (a)

if the Company fails to make payment of the Indebtedness or any part thereof as
and when the same comes due and payable;

        (b)

if any representation or warranty contained herein or otherwise made in writing
to the Lender in connection with any of the transactions contemplated by this
Agreement is found to be false or misleading or incorrect in any material
respect on the date which it was made;

        (c)

if the Company defaults in the performance of or compliance with any term,
covenant or agreement contained in this Agreement or in any of the Securities
and the default is not remedied within twenty (20) days after notice thereof has
been given to the Company;

        (d)

the entry of a decree or order for relief by a court having jurisdiction in
respect of the Company in an involuntary case under the federal bankruptcy laws,
as now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or other similar laws;

        (e)

the commencement by the Company of a voluntary case under the federal bankruptcy
laws, as now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or other similar laws;

        (f)

the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Company or for any material part of
the Company’s property;

        (g)

the consent by the Company to the appointment of, or taking possession by, a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Company or for any material part of the Company’s property;

        (h)

the issuance of an order for the winding up or liquidation of the affairs of the
Company and the continuance of such decree, order or appointment unstayed and in
effect for a period of sixty (60) consecutive days;

        (i)

the making by the Company of an assignment for the benefit of its creditors;


--------------------------------------------------------------------------------

- 4 -

  (j)

the institution by or against the Company of any formal or informal proceeding
for the dissolution or liquidation of, settlement of claims against or
winding-up of the affairs of the Company;

        (k)

the threat by the Company of ceasing to carry on business or the Company ceasing
to carry on business;

        (l)

the entry of a decree or order or an effective resolution passed for winding-up
the Company;

        (m)

the entry by the Company into any reconstruction, reorganization, amalgamation,
merger or other similar arrangement with any other person; or

        (n)

if any encumbrancer takes possession of the properties being the subject of the
Securities or being financed with the Loan, unless the Company in good faith
dispute the encumbrancer’s claim and non-payment does not jeopardize the title
of the Company to any such property or any way impairs any of the Securities; or

5.2                                           Upon the occurrence of any one of
these events of default, the entire amount of the Principal and Interest then
outstanding shall immediately become due and payable.

5.3                                           Lender’s delay or failure to
insist upon the strict performance of the Company’s obligations under this Loan
Agreement or the Securities shall not be construed as a waiver of Lender’s right
to later require strict performance nor as a waiver of any of Lender’s legal and
equitable remedies.

6.                                           PAYMENT ON MATURITY

6.1                                           On the Maturity Date, the Company
will deliver the Principal then outstanding and any earned Interest due Lender
by wire transfer to Lender’s nominated bank account or in cash or certified
cheque delivered to the address of Lender.

7.                                           NOTICES

7.1                                           Any notice, request, demand,
claim, instruction, or other document to be given to any party pursuant to this
Loan Agreement shall be in writing delivered personally or sent by mail,
registered or certified, postage fully prepaid, as follows:

  (a)

If to, Lender to the address set forth on the first page of this Loan Agreement.

        (b)

If to Company, to the addresses set forth on the first page of this Loan
Agreement, with a copy to:

Madonald Tuskey, Corporate and Securities Lawyers
400-570 Granville Street
Vancouver, BC V6C 3P1
Attention: William L. Macdonald
Fax: 604 681 4760


--------------------------------------------------------------------------------

- 5 -

7.2                                           Any party may give any notice,
request, demand, claim, instruction, or other document under this section using
any other means (including expedited courier, messenger service, telecopy,
facsimile, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, instruction, or other document shall be deemed to have
been duly given unless and until it actually is received by the individual for
whom it is intended. Any party may change its address for purposes of this
section by giving notice of the change of address to the other party in the
manner provided in this section.

8.                                           TERMINATION

8.1                                           This Loan Agreement may, by
written notice, be terminated as follows:

  (a)

by either the Company or the Lender if a material breach of any provision of
this Loan Agreement has been committed by the other party and such breach has
not been waived; or

        (b)

by mutual written consent of the Company and Lender.

8.2                                           Each Party’s right of termination
is in addition to any other rights it may have under this Loan Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies; provided, however, that if this Loan Agreement is terminated by a
party because of a breach of the Loan Agreement by the other party or because
one or more of the conditions to the terminating party’s obligations under this
Loan Agreement is not satisfied as a result of the other party’s failure to
comply with its obligations under this Loan Agreement, the terminating party’s
right to pursue all legal remedies will survive such termination unimpaired. For
greater certainty, termination of this Loan Agreement does not release the
Company from its obligations hereunder in respect of any Principal then
outstanding.

9.                                           INDEMNIFICATION

9.1                                           All representations, warranties,
covenants, and obligations in this Loan Agreement, and any other certificate or
document delivered pursuant to this Loan Agreement will survive the Loan
Agreement. The right to indemnification, payment of damages or other remedy
based on such representations, warranties, covenants, and obligations will not
be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Loan Agreement, with respect to the accuracy or
inaccuracy of or compliance with, any such representation, warranty, covenant,
or obligation. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
damages, or other remedy based on such representations, warranties, covenants,
and obligations.

9.2                                           The Company and the Lender
mutually agree to indemnify and hold each other harmless along with their
respective representatives, stockholders, controlling persons, and affiliates
(collectively, the “Indemnified Persons”) for, and will pay to the Indemnified
Persons the amount of, any loss, liability, claim, damage (including incidental
and consequential damages), expense (including costs of investigation and
defense and reasonable attorneys’ fees) or diminution of value, whether or not
involving a third-party claim, arising, directly or indirectly, from or in
connection with any breach of any representation, warrant, covenant or
obligation made by the other Party in this Loan Agreement.

--------------------------------------------------------------------------------

- 6 -

10.                                           GENERAL PROVISIONS

10.1                                           The Parties agree to furnish upon
request to each other such further information, and to execute and deliver to
each other such other documents, and to do such other acts and things, all as
the other party may reasonably request for the purpose of carrying out the
intent of this Loan Agreement.

10.2                                           The rights and remedies of the
parties to this Loan Agreement are cumulative and not alternative. Neither the
failure nor any delay by any party in exercising any right, power, or privilege
under this Loan Agreement or the documents referred to in this Loan Agreement
will operate as a waiver of such right, power, or privilege, and no single or
partial exercise of any such right, power, or privilege will preclude any other
or further exercise of such right, power, or privilege or the exercise of any
other right, power, or privilege. To the maximum extent permitted by applicable
law, (a) no claim or right arising out of this Loan Agreement or the documents
referred to in this Loan Agreement can be discharged by one party, in whole or
in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Loan Agreement or
the documents referred to in this Loan Agreement.

10.3                                           This Loan Agreement supersedes
all prior agreements between the parties with respect to this loan and
constitutes (along with the documents referred to in this Loan Agreement) a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Loan Agreement may not be
amended except by a written agreement executed by the party to be charged with
the amendment.

10.4                                           Neither party may assign any of
its rights under this Loan Agreement without the prior consent of the other
parties. This Loan Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the parties.
Nothing expressed or referred to in this Loan Agreement will be construed to
give any Person other than the parties to this Loan Agreement any legal or
equitable right, remedy, or claim under or with respect to this Loan Agreement
or any provision of this Loan Agreement. This Loan Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Loan Agreement and their successors and assigns.

10.5                                           If any provision of this Loan
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Loan Agreement will remain in full
force and effect. Any provision of this Loan Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

10.6                                           This Loan Agreement will be
governed by the laws of the Province of British Columbia.

--------------------------------------------------------------------------------

- 7 -

10.7                                           This Loan Agreement may be signed
in as many counterparts is as necessary and all signatures so executed shall
constitute one Agreement, binding on all Parties as if each was a signatory on
the original.

11.                                           SIGNATURES

11.1                                           IN WITNESS WHEREOF, the parties
have executed and delivered this Loan Agreement as of the date first written
above.

Per: __________________________________
       Robert McAllister Authorized Signatory


ENERTOPIA CORP.

Per: _________________________________
      Chris Bunka, CEO and Authorized Signatory


--------------------------------------------------------------------------------

SCHEDULE “A”

PROMISSORY NOTE

CAD$50,000 February 9, 2012

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promise to pay to Robert
McAllister of suite 205 171 Commercial Drive, Kelowna B.C. Canada, (the
“Lender”) the principal sum of fifty thousand CAD dollars (CAD$50,000) in lawful
currency of the CAD (the “Principal Sum”), as herein provided.

The Principal Sum or such amount as shall remain outstanding from time to time
shall bear 10% interest thereon, both before and after each of maturity, default
and judgment commencing on the day the Principal Sum is advanced by the Lender
to the Borrower.

The Principal Sum aforesaid will become due and payable on the 9th day of May,
2012, or earlier if by mutual consent.

Extension of time of payment of all or any part of the amount owing hereunder at
any time or times and failure of the Lender to enforce any of its rights or
remedies hereunder shall not release the Borrower from its obligations hereunder
or constitute a waiver of the rights of the Lender to enforce any rights and
remedies therein.

On default in payment of any sum due hereunder for the Principal Sum or Interest
or after 15 days’ notice of Default to the Borrower upon the occurrence of an
Event of Default as defined pursuant to the Loan Agreement, entered into between
the Borrower and the Lender and dated for reference February 8, 2012, or any
amendments thereto, the unpaid balance of the Principal Sum and all accrued
Interest thereon shall at the option of the Lender forthwith become due and
payable.

The undersigned, when not in default hereunder, will have the privilege of
prepaying in whole or in part the Principal Sum, upon 20 days’ notice to the
Lender.

Presentment, protest, notice of protest and notice of dishonour are hereby
waived.

ENERTOPIA CORP.

Per: __________________________________
        Chris Bunka, Authorized Signatory


--------------------------------------------------------------------------------